Citation Nr: 1021400	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1944 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

When the claim was previously before the Board in June 2008, 
the Board denied the claim.  The Veteran then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision in 
December 2009, the Court vacated and remanded the case for 
readjudication consistent with the Court's decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran seeks a total disability rating for compensation 
based on individual unemployability.  He is currently 
service-connected for tonsillectomy, rated noncompensable, 
and bilateral hearing loss, rated 70 percent, and therefore 
the Veteran meets the schedular criteria for consideration of 
a total disability rating under 38 C.F.R. § 4.16(a). 



On VA examination in January 2007 and in addendum in July 
2007, the VA examiner stated that the Veteran's hearing loss 
did not affect his employability.  

Both VA and the Veteran argued that the VA examination was 
inadequate and the Court ordered that the Veteran should be 
afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Afford the Veteran a VA audiology 
examination to include audiometric 
testing and an examination by a 
physician to determine whether it is at 
least as likely as not that the current 
degree of bilateral hearing loss 
prevents the Veteran from securing or 
following a substantially gainful 
employment. 

The significant facts of the case 
include the following:

The Veteran completed one year of high 
school and had employment experience as a 
machinist.  He retired as a machinist in 
the 1970s.  He did work bagging groceries 
in about 2001.  The reasons for retiring 
and leaving his job in 2001 were 
unrelated to hearing loss.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made 
available to the examiner for review.

2.	On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
